833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Nathaniel A. ZUELL, Petitioner.
No. 86-8028.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided November 18, 1987.

Nathaniel A. Zuell, petitioner pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Nathaniel A. Zuell, proceeding pro se, filed an untimely notice of appeal from an adverse district court judgment.  He subsequently filed a paperwriting the court construed to be a motion for enlargement of time for noting an appeal, pursuant to Fed.R.App.P. 4(a).  While the motion for enlargement of time was pending with the district court, Zuell filed a petition for a writ of mandamus with this Court, seeking an order compelling the district court to adjudicate his motion.  Shortly after Zuell's petition for a writ of mandamus was filed here, the district court initially denied his motion for enlargement of time for noting an appeal, then reversed itself, vacated the prior order, and granted the enlargement.  Zuell's appeal was in due course docketed with this court, resulting in an affirmance of the adverse district court judgment.  Zuell v. Sumter Police Department, No. 86-7254 (4th Cir.  Feb. 26, 1987).  Consequently, Zuell's petition for a writ of mandamus is moot and should be denied.


2
Accordingly, although leave is granted to proceed in forma pauperis, the petition for a writ of mandamus is denied as moot and this action is dismissed.


3
DISMISSED.